Citation Nr: 1227658	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

T. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to May 1996.  He also service in the New York Army National Guard.  The Veteran died in May 1996.  The appellant is the Veteran's former spouse.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the appellant's claim for DIC benefits.

In this case, additional evidence pertinent to the issue on appeal was added to the claims file subsequent to the September 2010 supplemental statement of the case which included no waiver of agency of original jurisdiction.  Despite this, the evidence is duplicative of evidence and arguments already included in the claim file.  For this reason, this matter does not need to be remanded for additional development.  38 C.F.R. § 20.1304(c) (2011). 


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 1996.

2.  The marriage of the Veteran and the appellant was dissolved by divorce decree dated October [redacted], 1995.

3.  The Veteran remarried on November [redacted], 1995.

4.  The appellant's motion to set aside service of process was denied on January 26, 1996.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.205, 3.206 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds, however, that the VCAA is not applicable to the present claim, as it is a question of law whether the appellant's status as a former spouse of the veteran by virtue of divorce qualifies her as a surviving spouse for VA benefits.  It is well-settled that VCAA has no effect on an appeal where the law is dispositive of the matter.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Furthermore, even if the VCAA were determined to be applicable in this matter, the Board finds that the appellant has demonstrated actual knowledge of the criteria for establishing recognition as a surviving spouse, as well as the type of information and evidence necessary to substantiate such a claim.  In this regard, the Board notes that the appellant has submitted substantial evidence and argument addressing the validity of her divorce from the deceased veteran, as well as the validity of his remarriage to another woman prior to his death.  For these reasons, and because she has had ample opportunity to submit evidence and argument in support of her appeal, the Board finds that any deficieny in VCAA notice is nonprejudicial.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Relevant law and regulations 

In order to be entitled to VA or death benefits as a "surviving spouse" of a veteran, the applicant must have been the veteran's spouse at the time of the veteran's death and lived continuously with the veteran from the date of their marriage to the date of his or her death, except where there was a separation due to the misconduct of, or procured by the veteran without the fault of the spouse.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  The term "spouse" is defined as a person of the opposite sex whose marriage to the veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).

The validity of a divorce decree regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in the claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  Where the issue is the validity of marriage to a veteran following a divorce, the matter of recognition of the divorce by VA (including any question of bona fide domicile) will be determined according to the laws of jurisdictions specified in 38 C.F.R. § 3.1(j).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Board notes that this is a "contested claim" and is therefore subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.

The Court has held that one claiming to be the spouse of a Veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Analysis

The matter at hand stems from a determination by the RO that the appellant was not entitled to DIC benefits.  The RO denied the appellant's claim based on a finding that she was not married to the Veteran at the time of his death, and was not his surviving spouse.

The record shows that the Veteran and the appellant were married in July 1991.  They had one child together.  The Veteran subsequently filed for divorce from the appellant in June of 1995.  The appellant claims that she was not properly served the divorce documents at that time and was unaware of the divorce proceeding in October 1995.  After the divorce became final in October 1995, the appellant filed a Motion to Show Cause at the New York Supreme Court.  Her motion was granted to the limited extent that a traverse hearing was held in January 1996.  See January 9, 1996 document scheduling hearing; see also, Order to Show Cause date on January 10, 1996.  

Following the hearing held in January 1996, the Supreme Court of the State of New York Justice denied the appellant's motion to set aside service of process.  He noted that the appellant's Order to Show Cause was served to set aside the divorce between the appellant the Veteran; however, he found that the appellant had been properly served on May [redacted], 1995 and based on preponderance of the credible evidence.  The motion to set aside service of process was denied.  See decision by Justice J.D. of the Supreme Court of the State of New York dated on January 26, 1996.  

The record reflects that the Veteran died in May 1996.  See Commonwealth of Virginia, Certificate of Death filed June 5, 1996.  The death certificate lists his marital status as married and his widow as A.C.  Id. 

The appellant essentially claims that the divorce between the Veteran and herself was not valid as she was not properly served the divorce documents.  As a result, she claims that the Veteran's marriage with A.C. is not valid and that she is the rightful widow of the Veteran.  

The details of the appellant's contention that she was not served the divorce documents are delineated below.

The Veteran filed an Affidavit in Support of Order To Show Cause in November 1995.  In the affidavit, the appellant claims that she was never served the divorce papers.  She clarified that the server, A.C., stated that she served the appellant at an address which was not her home and that she was not at that address on the date that A.C. claims to have served her.  She also alleged that she was unaware of the divorce proceedings until the Veteran called her after the divorce was final in October 1995.  

In response to appellant's affidavit, A.C., the person who served the Veteran, filed an affidavit with the Court.  She explained that she knew the appellant prior to serving her.  A.C. stated that she served the appellant at her mother's home.  The appellant opened the door and A.C. served her the papers.  The appellant then took the papers and threw them on the floor.

The Veteran's attorney also filed an affidavit with the Court stating that in June 1995, a person identifying herself as the appellant called his office and stated that she had not been "served".  He then asked her how she had gotten the name of the firm or the telephone number, and she could not provide an answer.  He informed her that she should obtain the service of an attorney immediately.

First, the Board wishes to clarify that the appellant does not contend that the October 1995 Judgment of Divorce document itself is "invalid" due to forgery.  She instead claims that because of the circumstances (not being properly served), the divorce decree should not be considered valid by the Board.  Moreover, the appellant and A.C. have submitted the same Court document entitlement "Judgment of Divorce", effective in October 1995.  As discussed above, the validity of a divorce decree regular on its face will not be questioned by the Board.  See 38 C.F.R. § 3.206.
 
Upon consideration of the record, the Board finds that the appellant and the Veteran were legally divorced in October 1995.  It appears from Court documents included in the claims file that she disputed being properly served in a motion filed in November 1995; however, following the hearing, the Judge denied her motion.  There is no credible evidence of any decision by any Court of proper jurisdiction setting aside the validity of the divorce between the Veteran and herself subsequent to the Judge's January 1996 decision.   

In September 1989, the VA General Counsel stated in a conclusive opinion that, "[a]lthough VA generally follows State court decrees in domestic relations matters, we have consistently held that in matters relating to gratuitous benefits where domestic relations are involved, the Department is not bound by the findings of a court in proceedings to which the United States Government was not a party."  VAOPGCCONCL 11-89.  

Although VA is not bound by the New York Supreme Court's January 1996 decision since the United States Government was not a party, VA generally follows state court decrees.  Id.  The greater weight of evidence strongly supports the conclusion that the divorce between the Veteran and the appellant is valid.  The Board agrees with the Judges determination in January 1996.  In determining whether statements submitted of record are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that the appellant's statements that she was not served the divorce documents are contradicted throughout the record by both the statements of other individuals and the appellant's own actions at the time, and are therefore not credible.  In this regard, the Board has considered both the affidavits and statements considered by the New York Supreme Court in January 1996, as well as statements and documents submitted by both the appellant and A.C. since that time.  

Furthermore, the credible evidence shows that the Veteran's subsequent marriage in November 1995 to A.C. is valid.  The claims file shows that the Veteran married A.C. on November [redacted], 1995 following his divorced from the appellant.  See Commonwealth of Virginia, Marriage Register issued on November [redacted], 1995.  The Veteran and A.C. were married in Virginia as that was their place of residence.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (the legal existence of a marriage for VA purposes is governed by "the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the rights to benefits accrued.")  

The Board acknowledges that A.C. was married to the Veteran less than one year after they were married; however, a child was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. §3.54.  The claims file also includes a document showing that the child was the Veteran's biological child.  See Certificate of Birth for A.F.C. issue in January 1997; also see, Paternity Evaluation Report dated in July 1996.  As noted above, A.C. was also listed as the Veteran's widow on his Certificate of Death.  See Commonwealth of Virginia, Certificate of Death filed June 5, 1996.  Therefore, A.C. and not the appellant is the Veteran's surviving spouse who qualifies for dependency and indemnity compensation.

In this case, the dissolution of marriage between the appellant and the Veteran and the Veteran's subsequent marriage to someone else, renders the appellant ineligible for consideration as the Veteran's surviving spouse.  While the Board is sympathetic to the appellant's arguments, the law is dispositive in this case.  Accordingly, the appeal must be denied.

The Board has no authority to create exceptions, or to overturn or to disregard the very specific limitation on the award of death benefits.  38 U.S.C.A. § 7104(a) (West 2002); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  

The law is clear that in order to establish entitlement to VA death benefits, the appellant must be recognized as the Veteran's legal spouse at the time of his death. 38 C.F.R. §§ 3.1(j), 3.50.  The fact that the appellant was not legally married to the Veteran at the time of his death forecloses eligibility for VA death benefits. Accordingly, this appeal is denied.



ORDER

The claim for basic eligibility to receive DIC as a surviving spouse is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


